DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed November 05, 2021 has been entered. Claims 1, 8-10, 13-14, 16, and 21 remain pending in the application. Claims 1-7, 11-12, 15, 17-20, and 22 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed August 09, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olovson (USPN 5423757) in view of Ingram et al. (US 2012/0071853) in further view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579), and in further view of Cheng et al. (US 2004/0148002).  
syringe plunger rod (rod-like element 5; Figures 1A and 7C) comprising: an elongate body (Figure 1A) having a proximal end and a distal end defining a length (Figure 1A) and consisting of two ribs (parts 5t and 5t’) in a v-shape (Figure 7C) extending the length of the body (Figure 1A); a thumbpress (upper pressure plate 8) positioned at the proximal end of the elongate body (Figure 1A); and a stopper support (connecting and disconnecting means 6) positioned at the distal end of the elongate body (Figure 1A), wherein the syringe plunger rod is a fluid path contact medical device (Figures 1A and 7C).
Olovson fails to explicitly teach at least one of the ribs having a plurality of spaced openings spaced along the length and a plurality of support walls spaced along the length of the elongate body to provide support to the plunger rod, and wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene; wherein the plurality of spaced openings are positioned on fewer than all of the ribs.
Ingram teaches a syringe plunger rod (plunger 124) comprising: ribs (flange 142 and spine 170) extending the length of an elongate body (Figure 19), at least one of the ribs having a plurality of spaced openings (first and second apertures 134, 138) spaced along the length (Figure 8), wherein the plurality of spaced openings are positioned on fewer than all of the ribs (Figure 20A-20B); and at least one of the ribs having a plurality of support walls (upper rib 144 and lower rib 146) spaced along the length of the elongate body to provide support to the plunger rod (Figure 19). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify one of the two ribs of Olovson to include plurality of spaced  spaced along its length based on the teachings of Ingram to provide support for allowing the syringe to be attached to an IV hanger to allow for control of the discharge and draining from the syringe (Ingram [0076,0078]); and it would have been obvious to one having ordinary skill in the art to modify the elongate body of the syringe plunger rod of Olovson to have a plurality of support walls spaced along the length based on the teachings of Ingram to keep the plunger aligned within the barrel of the syringe during use (Ingram [0067]). 
Modified Olovson in view of Ingram fails to explicitly teach wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the elongate body and stopper support of Olovson to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Olovson in view of Ji fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination  of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass 
Riise teaches a composition for forming plastic products comprising a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin (“The recycled thermoplastic resin can include plastics are derived from post consumer sources…and post industrial molding and extrusion scrap.” [0036]), wherein the recycled resin is a recycled polypropylene (“plastic materials that contain predominately recycled PP material” [0133]) and the virgin resin is a virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Olovson in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because such a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and would allow for the reuse of discarded resin material (Riise [0004]).   
Modified Olovson in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having 
Modified Olovson in view of Suzuki fails to explicitly teach the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. Cheng teaches a medical device formed from a composition of polymer resin wherein the composition pass or meet a United States Pharmacopeia score of zero for cytotoxicity ([0049]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the compositions forming the syringe plunger rod of Olovson to pass or meet a United States Pharmacopeia score of zero for cytotoxicity based on the teachings of Cheng to prevent cell death during use of the device (Cheng [0049]).

Regarding claim 13, modified Olovson teaches the syringe plunger rod of claim 9. Modified Olovson fails to explicitly teach the composition further comprises one or more of an antioxidant component, slip additive component, anti-static component, impact modifier component, colorant component, acid scavenger component, x-ray fluorescence agent component, radio-opaque filler component, surface modifier component, processing aid component, melt stabilizer, clarifiers or reinforcing agent component. Ji teaches a syringe plunger ([0039]) formed form compositions comprising a recycled resin ([0023]) and further comprising one or more of an antioxidant, anti-static component, or melt stabilizer ([0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the syringe plunger rod of Olovson to be formed from a recycled resin composition further comprising one or more of an antioxidant, anti-static component, or melt stabilizer based . 

Claims 14, 16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura et al. (US 2009/0131878) view of Wyrick et al. (USPN 5833669) in view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579) and in further view of Cheng et al. (US 2004/0148002).  
Regarding claim 14, Kawamura teaches a syringe plunger rod (plunger rod 70; Figures 7A-9) comprising: an elongate body (cylindrical member 3) having a proximal end and a distal end defining a length (Figure 8A), the elongate body having an elongate hollow form (Figure 8B) with a hollow portion (cut-off portions 7; Figures 7B and 8B) therein extending along the length (Figure 9); a thumbpress (flange 2) positioned at the proximal end of the elongate body (Figure 7A); and a stopper support (threads 4) positioned at the distal end of the elongate body (Figure 7A); wherein the syringe plunger rod is a fluid path contact medical device (Figure 3). 
Kawamura fails to explicitly teach the elongate body is an elongate square-shaped body; and wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin component is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Wyrick teaches a syringe plunger rod (plunger shaft 720) comprising an elongate square-shaped body (“Plunger shaft 720…has square cross-sectional shape 721” [Col 15, line 48-50]). At the time of the invention, it would have been obvious to one having ordinary skill in 
Kawamura in view of Wyrick fails to explicitly teach wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin component is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the elongate body and stopper support of Kawamura to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Kawamura in view of Ji fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination  of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
 a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin (“The recycled thermoplastic resin can include plastics are derived from post consumer sources…and post industrial molding and extrusion scrap.” [0036]), wherein the recycled resin is a recycled polypropylene (“plastic materials that contain predominately recycled PP material” [0133]) and the virgin resin is a virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Kawamura in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because such a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and would allow for the reuse of discarded resin material (Riise [0004]).   
Modified Kawamura in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Kawamura to be formed from compositions comprising a mixture 50% to 70% by weight of a recycled resin 
Modified Kawamura in view of Suzuki fails to explicitly teach the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. Cheng teaches a medical device formed from a composition of polymer resin wherein the composition pass or meet a United States Pharmacopeia score of zero for cytotoxicity (“drug-polymer coated stents with blended drug-polymer coatings were tested for potential cytotoxicity. The tests were conducted in accordance with International Standards Organization ISO 10993-5 and United States Pharmacopeia USP 24 section 87. In vitro tests…showed no evidence of cell toxicity after 24 hours.” [0049]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the compositions forming the syringe plunger rod of Kawamura to pass or meet a United States Pharmacopeia score of zero for cytotoxicity based on the teachings of Cheng to prevent cell death during use of the device (Cheng [0049]).

Regarding claim 16, modified Kawamura teaches the syringe plunger rod of claim 14, wherein the hollow portion is shaped substantially similar to that of the elongate body (Figures 7B and 9; wherein the hollow portion and elongate body are similarly shaped because they both extend the full length of the syringe plunger rod.).

Regarding claim 21, modified Kawamura teaches the syringe plunger rod of claim 14, wherein the hollow portion is shaped differently from that of the elongate body (Figures 7B and 9; wherein the elongate body is cylindrical with a smooth outer surface and the hollow portion has indentations formed by the ribs 5B).


Allowable Subject Matter
Claims 1 and 8 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a syringe plunger rod comprising an elongate body consisting of three ribs extending the length of the body, at least one of the three ribs having a plurality of spaced openings space along the length, wherein the plurality of spaced openings occur at an intersection of at least two of the ribs, wherein the spaced openings have a spherical shape with its center at the intersection, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that the “Office Action fails to consider the limitations of claims 1, 9, and 14 in their entirety” or “as a whole” because “the cited references do not teach or disclose: (1) a fluid path contact medical device (such as the plunger of claims 1, 9 and 14) which comprise (2) compositions comprising a mixture of 50% to70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, (3) wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein (4) the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity” (Remarks, page 11-12), the examiner respectfully disagrees and notes that claim 1 has been indicated allowable for reasons set forth above. As detailed above with respect to claims 9 and 
Applicant presents the argument that “it is not possible to predict if the compositions of Ji, Riise, and Suzuki are biocompatible or pass or meet a US Pharmacopeia score of zero for cytotoxicity” (Remarks, Page 17, detailed on pages 13-17). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, page 14), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is agreed that Ji, Riise and Suzuki do not explicitly disclose the use of a cytotoxicity test or that the disclosed compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity and that Cheng does not explicitly disclose the use of post-consumer recycled resins as claimed or as disclosed by Ji, Riise, and Suzuki. However, Cheng does disclose a resin medical device that contacts fluids formed of a composition that pass or meet a United States Pharmacopeia score of zero for cytotoxicity for preventing cell death during use of the device (Cheng [0049]). It is therefore maintained that one having ordinary skill in the art given the disclosures of the currently cited prior art would recognize that it would have been obvious to further modify the compositions forming the syringe plunger rod 
Regarding the argument that the combination of support walls as disclosed by Ingram with the twistable plunger rod of Olovson would destroy the intended functionality of Olovson (Remarks, Page 18-22), the examiner respectfully disagrees. As detailed above with respect to claim 9, Ingram teaches a syringe plunger rod (124) comprising: ribs (142, 170) having a plurality of support walls (144, 146) spaced along the length of the elongate body (Figure 19). These support walls extend between the inner surfaces of adjacent ribs and are located solely near the proximal and distal ends of the plunger rod without any support walls in the middle section of the plunger rod, as shown in Figures 19-20B. Though Ingram discloses in paragraph [0067] that it is possible to have more than two support walls/ribs (“The plunger 30 also includes a plunger body 36 that comprises at least one, and preferably two or more ribs 37” [0067]), Figures 19-20B provide explicitly disclosure of an embodiment of a plunger rod having two sets of support walls, one the proximal end and one at the distal end of the plunger rod. The modification of Olovson in view of Ingram would not combine the entirety of the four-rib rod configuration of Ingram with the V-shaped rod of Olovson. Rather, the modification is to add the support walls disclosed by Ingram between the two ribs of Olovson as the proximal and distal ends of the plunger rod. It is maintained that the disclosed configuration of the support walls of Ingram, when incorporated into the v-shaped twistable plunger rod of Olovson, would not prevent the plunger rod from twisting greater than 80° as required by Olovson. The middle section of the v-shaped twistable plunger rod of Olovson would still be capable of twisting. It would have been obvious to one having ordinary skill in the art to modify the elongate body of the syringe plunger rod of Olovson to have a plurality of support walls spaced along the length based on the teachings of Ingram to keep the plunger aligned within the barrel of the syringe during use (Ingram [0067]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783